DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
Claims 1, 3, 4, 15, 17, 19-24, 26, 27, 29 and 30 are currently under examination.

Response to Remarks
Applicant’s arguments, filed July 28, 2022, with respect to claims 1, 3, 4, 15-17, 19-24, and 26-28 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1, 3, 4, 15-17, 19-24, and 26-28 has been withdrawn because the art does not disclose the reactive surfactant capable of facilitating the one or more reactions as claimed. 

Election/Restrictions
Claims 1, 3, 4, 15, 17, 19-24, 26, 27, 29 and 30 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on September 23, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I and II is withdrawn.  Claims 6-13, directed to a method of using the surfactant molecule are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 4, 6-13, 15, 17, 19-24, 26, 27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed surfactant molecule.  Holtze et al. disclose biocompatible surfactants that contain PEG-PFPE triblock or diblocks.  The poly(perfluoropropylene glycol) polyethylene glycol surfactant does not have a biologically active fragment as currently claimed.  Mazutis and Griffiths disclose coalescence of droplets containing PFPE-PEG-PFPE triblock copolymers soluble in FC-40 oil (perfluoro-tri-n-butylamine) that contains a Methylene Blue dye, but the composition does not have a biologically active fragment as part of the surfactant molecule.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 25, 2022